Citation Nr: 1119793	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-33 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Whether a reduction in the rating for a scar, residuals of laceration index and middle finger of left hand, from 10 percent to noncompensable, effective February 1, 2009, was proper. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from June 2002 to January 2004.

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire which reduced the Veteran's disability rating from 10 percent to noncompensable for left ring and middle fingers laceration scar.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal.

The Veteran failed to report for VA scars examinations in July 2008 and January 2009.  The VA Medical Center (VAMC) sent both examination notifications to the wrong address (the house number was incorrect, #19 instead of #14).  In an April 2009 statement, the Veteran reported he moved and he did not receive the examination notice, which, in any event, he would not have received as it was addressed to the wrong house number.  The Veteran admitted that although he notified the VAMC of the address change, he failed to notify the RO.  The Veteran gave his correct address as 14 Fairway Drive and requested another examination.  The VAMC rescheduled the examination; however, in the August 2009 examination notice letter, the address was again incorrectly listed as 19 Fairway Drive.  The Veteran failed to report to the September 2009 VA examination.  The September 2009 supplemental statement of the case was mailed to the correct address at 14 Fairway Drive.  It is apparent that the VAMC has not changed the Veteran's address in their records.

The Court has held that VA may rely on the 'last known address' shown of record, see Thompson v. Brown, 8 Vet. App. 169, 175 (1995).  However, since the last VA examination of record is now nearly five years old and the Veteran notified the RO of his current address, the Board will remand this matter again for the scheduling of a VA examination with proper notice.

The AMC/RO should also obtain and associate with the claims file all outstanding VA treatment records.  The claims file reflects that the Veteran has received medical treatment from the VA Medical Center in Manchester, New Hampshire however, as the claims file only includes records from those facilities dated up to February 2008, any additional records from those facilities should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

While the Board regrets any further delay in this case, in light of these circumstances, the Veteran must be afforded another VA examination for evaluation of the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, that treated him for scars of the left ring and middle fingers since 2008.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be scheduled for a VA scars examination at a VA medical facility.  The RO is to notify the VAMC of the Veteran's correct address.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.

The scars examination must be conducted following the protocol in VA's Disability Examination Worksheet Scars Examination.  The examination must respond to the instructions contained therein.  In describing functional impairment/limitations on routine daily activities or employment, the examiner should comment as to whether the Veteran experiences functional impairment due to pain as a result of his service-connected skin disability, and, if so, describe the level of severity of such functional impairment.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  Finally, the RO or the AMC should readjudicate the Veteran's issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


